UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-6348



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NATHANIEL NORRIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-96-248)


Submitted:   June 19, 2003                  Decided:   June 24, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Norris, Appellant Pro Se.    Regan Alexandra Pendleton,
Assistant United States Attorney, Harold Watson Gowdy, III, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel Norris appeals from the district court’s order

denying his motion for modification of his sentence pursuant to 18

U.S.C. § 3582(c) (2000).   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See United States v. Norris, No. CR-96-248

(D.S.C. filed Jan. 30, 2003; entered Jan. 31, 2003).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2